Title: To Benjamin Franklin from Vincenzio Martinelli, 25 September 1779
From: Martinelli, Vincenzio
To: Franklin, Benjamin


Monsieur
a Florence ce 25me. septembre 1779
Monsieur Jan Batiste la Bordet natif de Pau en Bearne a l’occasion de retourner a la Patrie a eu la complaisence de se charger d’une petite brochure sur les Colonies Angloises Americanes que j’ai dernierement publièe pour instruire mes Compatriots des motives qui ont cause leur presente dispute avec l’Angleterre. Comme j ai compilé dernierement l’Istoire d’Angleterre que j’ai dediè a monsr. Thomas Walpole chez qui vous m’aurè rencontrè quelque fois a dinner. J’ay crus de mon devoir de vous en offrir une Copie comme a l’heroique liberatoeur des ces honorables Nations. Je finiray en recamandant a votre protection l’honnete et ingenieus porteur que j’ay connu fort bien digne dêtre encouragè et protegè par les Personages de votre merite.
J’ay l’honneur d’etre de votre excelence le tres humble et tres obeissant ser.
Vincenzio Martinelli
